              Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Cedar Lane Technologies Inc.,                                   Case No. 6:20-cv-01189
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 ACTi Corporation,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”), through its attorneys, complains of

ACTi Corporation (“Defendant”), and alleges the following:

                                                PARTIES

         1.       Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing

under the laws of Canada that maintains its principal place of business at 560 Baker Street, Suite

1, Nelson, BC V1L 4H9.

         2.       Defendant ACTi Corporation is a corporation organized and existing under the

laws of Taiwan that maintains an established place of business at 3 Jenner #160, Irvine, CA

92618.

                                             JURISDICTION

         3.       This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

         4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
             Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 2 of 19




        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District.

                                           PATENTS-IN-SUIT

        7.       Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

6,473,527; 6,700,999; 6,924,832; 6,972,790; 7,890,884; 8,537,242; 8,549,097; RE44,087 (the

“Patents-in-Suit”); including all rights to enforce and prosecute actions for infringement and to

collect damages for all relevant times against infringers of the Patents-in-Suit. Accordingly,

Plaintiff possesses the exclusive right and standing to prosecute the present action for

infringement of the Patents-in-Suit by Defendant.

                                           THE ’527 PATENT

         8.       The ’527 Patent is entitled “Module and method for interfacing analog/digital

 converting means and JPEG compression means,” and issued 10/29/2002. The application

 leading to the ’527 Patent was filed on 06/01/1999. A true and correct copy of the ’527 Patent is

 attached hereto as Exhibit 1 and incorporated herein by reference.

         9.       The ’527 Patent is valid and enforceable.

                                           THE ’999 PATENT

         10.      The ’999 Patent is entitled “System, method, and apparatus for multiple face

 tracking,” and issued 03/02/2004. The application leading to the ’999 Patent was filed on




                                                    2
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 3 of 19




06/30/2000. A true and correct copy of the ’999 Patent is attached hereto as Exhibit 2 and

incorporated herein by reference.

       11.     The ’999 Patent is valid and enforceable.

                                      THE ’832 PATENT

       12.     The ’832 Patent is entitled “Method, apparatus & computer program product for

tracking objects in a warped video image,” and issued 08/02/2005. The application leading to

the ’832 Patent was filed on 09/11/2000. A true and correct copy of the ’832 Patent is attached

hereto as Exhibit 3 and incorporated herein by reference.

       13.     The ’832 Patent is valid and enforceable.

                                      THE ’790 PATENT

       14.     The ’790 Patent is entitled “Host interface for imaging arrays,” and issued

12/06/2005. The application leading to the ’790 Patent was filed on 12/21/2000. A true and

correct copy of the ’790 Patent is attached hereto as Exhibit 4 and incorporated herein by

reference.

       15.     The ’790 Patent is valid and enforceable.

                                      THE ’884 PATENT

       16.     The ’884 Patent is entitled “Exclusive use display surface areas and persistently

visible display of contents including advertisements,” and issued 02/15/2011. The application

leading to the ’884 Patent was filed on 11/01/2006. A true and correct copy of the ’884 Patent is

attached hereto as Exhibit 5 and incorporated herein by reference.

       17.     The ’884 Patent is valid and enforceable.

                                      THE ’242 PATENT




                                               3
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 4 of 19




       18.     The ’242 Patent is entitled “Host interface for imaging arrays,” and issued

09/17/2013. The application leading to the ’242 Patent was filed on 10/27/2005. A true and

correct copy of the ’242 Patent is attached hereto as Exhibit 6 and incorporated herein by

reference.

       19.     The ’242 Patent is valid and enforceable.

                                        THE ’097 PATENT

       20.     The ’097 Patent is entitled “Web application for accessing media streams,” and

issued 10/01/2013. The application leading to the ’097 Patent was filed on 08/30/2006. A true

and correct copy of the ’097 Patent is attached hereto as Exhibit 7 and incorporated herein by

reference.

       21.     The ’097 Patent is valid and enforceable.

                                        THE ’087 PATENT

       22.     The ’087 Patent is entitled “Presenting panoramic images with geometric

transformation,” and issued 03/19/2013. The application leading to the ’087 Patent was filed on

01/27/2011. A true and correct copy of the ’087 Patent is attached hereto as Exhibit 8 and

incorporated herein by reference.

       23.     The ’087 Patent is valid and enforceable.

                        COUNT 1: INFRINGEMENT OF THE ’527 PATENT

       24.     Plaintiff incorporates the above paragraphs herein by reference.

       25.     Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’527 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that




                                                 4
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 5 of 19




infringe at least the exemplary claims of the ’527 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’527 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’527 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       26.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’527 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       27.       Exhibit 9 includes charts comparing the Exemplary ’527 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’527 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’527

Patent Claims.

       28.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 9.

       29.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 2: INFRINGEMENT OF THE ’999 PATENT

       30.       Plaintiff incorporates the above paragraphs herein by reference.

       31.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’999 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that




                                                  5
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 6 of 19




infringe at least the exemplary claims of the ’999 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’999 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’999 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       32.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’999 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       33.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       34.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’999

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’999

Patent. See Exhibit 10 (described below).

       35.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’999 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’999 Patent.

       36.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’999 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant



                                                6
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 7 of 19




Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’999 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’999 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’999 Patent.

       37.       Exhibit 10 includes charts comparing the Exemplary ’999 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’999 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’999

Patent Claims.

       38.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 10.

       39.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 3: INFRINGEMENT OF THE ’832 PATENT

       40.       Plaintiff incorporates the above paragraphs herein by reference.

       41.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’832 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’832 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’832 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the




                                                  7
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 8 of 19




claims of the ’832 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       42.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’832 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       43.       Exhibit 11 includes charts comparing the Exemplary ’832 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’832 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’832

Patent Claims.

       44.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 11.

       45.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 4: INFRINGEMENT OF THE ’790 PATENT

       46.       Plaintiff incorporates the above paragraphs herein by reference.

       47.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’790 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’790 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’790 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the




                                                  8
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 9 of 19




claims of the ’790 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       48.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’790 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       49.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       50.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’790

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’790

Patent. See Exhibit 12 (described below).

       51.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’790 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’790 Patent.

       52.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’790 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’790 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’790 Patent and have no substantial non-infringing use. For example, in view



                                                9
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 10 of 19




of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’790 Patent.

       53.       Exhibit 12 includes charts comparing the Exemplary ’790 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’790 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’790

Patent Claims.

       54.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 12.

       55.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 5: INFRINGEMENT OF THE ’884 PATENT

       56.       Plaintiff incorporates the above paragraphs herein by reference.

       57.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’884 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’884 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’884 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’884 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.




                                                 10
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 11 of 19




       58.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’884 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       59.       Exhibit 13 includes charts comparing the Exemplary ’884 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’884 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’884

Patent Claims.

       60.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 13.

       61.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 6: INFRINGEMENT OF THE ’242 PATENT

       62.       Plaintiff incorporates the above paragraphs herein by reference.

       63.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’242 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’242 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’242 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’242 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.




                                                 11
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 12 of 19




       64.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’242 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       65.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       66.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’242

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’242

Patent. See Exhibit 14 (described below).

       67.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’242 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’242 Patent.

       68.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’242 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’242 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’242 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’242 Patent.



                                                12
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 13 of 19




       69.       Exhibit 14 includes charts comparing the Exemplary ’242 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’242 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’242

Patent Claims.

       70.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 14.

       71.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 7: INFRINGEMENT OF THE ’097 PATENT

       72.       Plaintiff incorporates the above paragraphs herein by reference.

       73.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’097 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’097 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’097 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’097 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       74.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’097 Patent Claims, by having its employees internally

test and use these Exemplary Products.




                                                 13
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 14 of 19




       75.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       76.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’097

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’097

Patent. See Exhibit 15 (described below).

       77.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’097 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’097 Patent.

       78.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’097 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’097 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’097 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’097 Patent.

       79.     Exhibit 15 includes charts comparing the Exemplary ’097 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’097 Patent. Accordingly, the Exemplary




                                                14
        Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 15 of 19




Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’097

Patent Claims.

       80.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 15.

       81.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 8: INFRINGEMENT OF THE ’087 PATENT

       82.       Plaintiff incorporates the above paragraphs herein by reference.

       83.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’087 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’087 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’087 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’087 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       84.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’087 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       85.       Exhibit 16 includes charts comparing the Exemplary ’087 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’087 Patent. Accordingly, the Exemplary




                                                 15
            Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 16 of 19




 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’087

 Patent Claims.

            86.     Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 16.

            87.     Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                              JURY DEMAND

        88.       Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.         A judgment that the ’527 Patent is valid and enforceable

       B.         A judgment that the ’999 Patent is valid and enforceable

       C.         A judgment that the ’832 Patent is valid and enforceable

       D.         A judgment that the ’790 Patent is valid and enforceable

       E.         A judgment that the ’884 Patent is valid and enforceable

       F.         A judgment that the ’242 Patent is valid and enforceable

       G.         A judgment that the ’097 Patent is valid and enforceable

       H.         A judgment that the ’087 Patent is valid and enforceable

       I.         A judgment that Defendant has infringed directly one or more claims of the ’527

                  Patent;

       J.         A judgment that Defendant has infringed directly, contributorily, and/or induced

                  infringement of one or more claims of the ’999 Patent;




                                                     16
     Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 17 of 19




K.      A judgment that Defendant has infringed directly one or more claims of the ’832

        Patent;

L.      A judgment that Defendant has infringed directly, contributorily, and/or induced

        infringement of one or more claims of the ’790 Patent;

M.      A judgment that Defendant has infringed directly one or more claims of the ’884

        Patent;

N.      A judgment that Defendant has infringed directly, contributorily, and/or induced

        infringement of one or more claims of the ’242 Patent;

O.      A judgment that Defendant has infringed directly, contributorily, and/or induced

        infringement of one or more claims of the ’097 Patent;

P.      A judgment that Defendant has infringed directly one or more claims of the ’087

        Patent;

Q.      An accounting of all damages not presented at trial;

R.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’527 Patent.

S.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’999 Patent.

T.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’832 Patent.

U.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’790 Patent.

V.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’884 Patent.




                                         17
         Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 18 of 19




    W.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendants past infringement with respect to the ’242 Patent.

    X.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendants past infringement with respect to the ’097 Patent.

    Y.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendants past infringement with respect to the ’087 Patent.

    Z.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendants continuing or future infringement, up until the date such judgment

             is entered with respect to the ’999; ’790; ’242; ’097 Patents, including pre- or post-

             judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284;

    AA.      And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

             an accounting:

            i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                 and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                 that it incurs in prosecuting this action;

           ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                 action; and

          iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                 deems just and proper.




Dated: December 29, 2020            Respectfully submitted,


                                    /s/ Isaac Rabicoff



                                                18
Case 6:20-cv-01189-ADA Document 1 Filed 12/29/20 Page 19 of 19




                    Isaac Rabicoff
                    Rabicoff Law LLC
                    5680 King Centre Dr, Suite 645
                    Alexandria, VA 22315
                    (773) 669-4590
                    isaac@rabilaw.com

                    Counsel for Plaintiff
                    Cedar Lane Technologies Inc.




                              19
